PER CURIAM.
Miriam Alamo challenges the denial of her motion to correct illegal sentence brought under Florida Rule of Criminal Procedure 3.800(a), alleging she is entitled to credit pursuant to State v. Green, 547 So.2d 925 (Fla.1989). The trial court denied the motion without attaching any documentation which would refute the issue raised by Alamo.
Accordingly we reverse. On remand, should the trial court again deny the motion, it must attach portions of the record which refute Alamo’s claim. See Becton v. State, 668 So.2d 1107 (Fla. 2d DCA 1996).
Reversed and remanded.
RYDER, A.C.J., and BLUE and QUINCE, JJ., concur.